Atkixson, J.
1. Under the charter granted by the General Assembly to the City of Dublin authority was granted to the mayor and aldermen to make and establish such rules, laws, ordinances, regulations, and orders as may to them seem right and proper, respecting all and every such matter and thing whatsoever “ that may be by them considered necessary or proper or incident to the good government of said city, and to the peace, security, health, happiness, welfare, protection, or convenience of the inhabitants of said city, and for preserving the peace, good order, and dignity of said government.” They were also granted therein all other powers necessary or incident to municipal government, not in conflict with any other special power or authority *168given said city. Acts 1910, p. 622, see. 5. Held, that the power’s above expressed were sufficient to authorize the mayor and aldermen to pass an ordinance prescribing that buildings to be used for hospital purposes should be constructed of brick or other non-inflammable material. This ruling is not in conflict with the principle repeatedly laid down by this court, that the powers of a municipal corporation in this State are limited to those expressly granted by the General Assembly or conferred by necessary implication. Peginis v. Atlanta, 132 Ga. 302 (63 S. E. 857, 35 L. R. A. (N. S.) 716); Blackman Health Resort v. Atlanta, 151 Ga. 507 (107 S. E. 525).
No. 2285.
September 30, 1921.
Petition for mandamus. Before Judge Kent. Laurens superior court. October 9, 1920.
Burch & Daley, for plaintiffs.
T. W. Evans, J. 8. Adams, and B. E. Gamp, for defendant.
2. An ordinance of the City of Dublin declared: “ That from and after the passage of this ordinance it shall be unlawful for any person, firm, or corporation to erect or cause to be erected within the city limits of Dublin, Ga., any building to be used for hospital or other building of like character, of material other than brick, the same to be erected in all other respects as prescribed by the building laws of said City of Dublin.” Held, that this ordinance was not void on the ground that it was unreasonable. 2 Dillon on Municipal Corporations (5th ed.), § 698. No question was raised as to the constitutionality of the ordinance.
3. Applying the foregoing principles to the pleadings and the evidence in the case, the Mayor and Council of the City of Dublin were authorized to decline to grant the permit to the petitioners to make additions to an existing building, the same to be constructed of wood; and the judge did not err in refusing the mandamus absolute.

Judgment affirmed.


All the Justices eonowr, except Gilbert, J., dissenting, and Hill, J., absent.